                 NOTICE REGARDING TELEPHONIC CHAPTER 7 § 341 MEETINGS IN THE
                             MIDDLE DISTRICT OF PENNSYLVANIA
                                    (Effective April 24, 2020)

On April 24, 2020, the United States Trustee for Region 3 issued a supplemental notice continuing all in−person
chapter 7, 11, 12, and 13 section 341 meetings for cases filed through July 10, 2020.

Given the foregoing, this notice addresses the protocol for telephonic appearances for chapter 7 section 341 meetings
only. Chapter 13 debtors should refer to their standing trustee's protocol or website for additional information.

All debtor attorneys and debtors are encouraged to participate in section 341 meetings by telephone, or by such
remote means as the trustee has established and noticed. Attorneys and debtors may call in from separate locations.
Creditors and creditor attorneys may appear remotely and should use the information provided below or on the docket
to participate.

All parties are encouraged to contact the case trustee, check the case docket, and the UST Website at
https://www.justice.gov/ust for up−to−date information about section 341 meetings of creditors.

Unless otherwise instructed, to participate in a telephonic section 341 meeting, you should use the Call−In
Number and Passcode assigned to your trustee, which is listed below.

Unless otherwise directed by your trustee, please call−in five minutes before your assigned meeting time and mute
your telephone until your case is called. Please follow the instructions below to ensure a smooth telephonic section
341 meeting of creditors.

       • You must use a touch−tone phone.
       • If you have a choice, use a landline phone, instead of a cell phone.
       • Dial the call−in number and then enter the passcode, which consists of 7 numbers and is followed by a # sign.
       • Make the call from a quiet area where there is as little background noise as possible.
       • Mute your phone and do not speak until the bankruptcy trustee calls your case. (Other meetings of creditors
         may be in session when you call in. You may be able to hear the trustee even when your phone is muted.)
       • Unmute your phone when the trustee calls your case so that the trustee can hear you.
       • When speaking, identify yourself.
       • Do not put the phone on hold at any time after the call is connected.
       • Once your meeting of creditors is finished, hang up.
       • If you become disconnected before your meeting of creditors is finished, call back.
       • If you are calling in from another country, please see the additional information available at:
         https://www.mymeetings.com/audioconferencing/pdf/GlobalAccessDialingInformation.pdf

Debtor's counsel must verify on the record that they have confirmed their client's identity prior to the section 341
meeting of creditors, either via Facetime or Skype or other means.

Required documents for the section 341 meeting of creditors should be provided to the trustee a week prior to the
section 341 meeting of creditors. These documents should include information sufficient for the trustee to verify the
debtor's SSN. Debtors shall have these documents available during the section 341 meeting of creditors in the event
there are questions about the information in the documents.

The section 341 meeting of creditors will be recorded by the trustee. Any other recordings are prohibited.

                         Trustee                Call−In Number                 Passcode
             Steven Carr                  1−888−282−8246                8589279
             Mark Conway                  1−866−773−1875                5761176
             Lawrence Frank               1−866−724−5066                1380190
             Leon Haller                  1−866−507−4642                2179536
             John Martin                  1−866−809−8952                7685517
             William Schwab               1−866−707−7516                4801433
             Robert Sheils                1−866−714−3930                1832207
             Lawrence Young               1−866−453−7506                2896054

tele341(03/20)




     Case 1:20-bk-02096-HWV Doc 9-2 Filed 07/13/20 Entered 07/13/20 08:26:10                                  Desc
                          Telephone Notice 341 Ch 7 Page 1 of 1
